DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
Response to Amendment
Regarding claim 21, the claim has been amended to correct for the previous objections, and as such the objections have been withdrawn.  
Claims 7, 8 and 21 have been amended to correct for the rejections made under 35 U.S.C. 112 and as such the rejections have been withdrawn.
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 8/12/2022, with respect to the rejection(s) of claim(s) 1-5, 7-13, 15, 18, and 20-25 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim, Karasawa and Sugaya.

Allowable Subject Matter
Claims 3, 10 and 20–22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (US 2007/0173689 A1), in view of Qing et al. (US 2020/0356255 A1) and in further view of Shelton, IV et al. (US 2019/0104919 A1, hereinafter “Shelton”) and Kim et al. (US 2018/0165051 A1).  
Regarding claim 1, Ozaki discloses:
A surgical hub comprising: (Abstract, Fig. 54 and Paras. 314-315 of Ozaki)
(Fig. 54 and Par. 314 of Ozaki: system including virtual image monitor 817a and monitor 817 – also note endoscopic image monitor 813), a laparoscopic scope and at least one surgical instrument; (Par. 315 of Ozaki: system includes endoscope 802 and electric knife apparatus 806; Fig. 56 and Par. 316 of Ozaki discloses endoscope as a laparoscope 802; Par. 323: electric knife apparatus 806 used for cutting using electric knife probe; Also note Fig. 55 and Par. 337: virtual image creating section includes interconnected communication I/F and switching section 827A which are connected to monitors 817a and 817, as well as sensor 803) and
A processor configured to: (Fig. 54 and Par. 337 of Ozaki: virtual image creating section 811 having CPU 825; Also note Par. 335: CPU 820 controls operations in system controller 810, including reading and writing of image data and control over display by endoscopic image monitor 813; Also)
Obtain a visualization control mode based on a visualization control parameter; (Figs. 59-60 and Paras. 352-357 of Ozaki discloses a series of command buttons that when selected by a user changes the virtual screen display, including changing a view to normal-direction front view or to multi-screen view) 
Generate first visualization data for the primary display; (Fig. 54 and Par. 341 of Ozaki: virtual images created under control of CPU 825 output to virtual image monitors 817 and 817a through switching section 827A; Par. 351: virtual image creating section  811 creates virtual image in normal direction based on angle information of insertion of endoscope 802 , where normal-direction screen 950 is displayed on virtual image monitor 817a) 
Also note Fig. 54 and Par. 335: CPU 820 controls operations in system controller 810, including reading and writing of image data and control over display by endoscopic image monitor 813;)
Determine whether to generate second visualization data for the secondary display (Par. 341 of Ozaki: the switching section 827A can switch the output of the virtual images and output the virtual images to the selected one of the virtual image monitors 817 and 817a; Par. 343: CPU 825 performs operations in virtual image creating section 811, including control over switching of switching section 827A)
Send data for display on at least one of one of the primary display or the secondary display based on the determination. (Par. 341 of Ozaki: virtual images created under control of CPU 825 output to virtual image monitors 817 and 817a through switching section 827A; Par. 343: CPU 825 performs operations of virtual image creating section 811, including control over display by monitors 817 and 817a; Par. 351: virtual image creating section 811 creates virtual image; Par. 355: virtual image displayed on virtual image monitor 817a;
Also note Fig. 54 and Par. 335 of Ozaki: CPU 820 controls operations in system controller 810, including reading and writing of image data and control over display by endoscopic image monitor 813)
Although the first embodiment of Ozaki does not explicitly disclose the second visualization data being different from the first visualization data, a second embodiment feature of Ozaki discloses:
a primary display (Fig. 1 of Ozaki, endoscope monitor 19) and a secondary display (Fig. 1 of Ozaki, rendering monitor 27), generate first visualization data for the primary display, (Fig. 1 and Par. 168 of Ozaki: endoscopic image picked up by TV camera head and converted into endoscopic image, output to CCU 13, which performs signal processing and generates image signals; Par. 171: CCU13 outputs endoscopic image signals to endoscope monitor 19 to display endoscopic image on display screen of endoscope monitor 19) the second visualization data being different from the first visualization data (Par. 157 of Ozaki: display a rendering image as a virtual 3D image of the inside of a body cavity by using medical image data in a 3D area; Fig. 1 and Par. 160: rendering monitor 27 displays body cavity rendering image; Paras 168-169 distinguishes visualization data, where endoscopic image for monitor 19 is image picked up from TV camera head, whereas rendering image displayed on monitor 27 is a reconstructed 3D body-cavity rendering image)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by the first embodiment of Ozaki, by including the technique of providing different images for the monitors as provided by the second embodiment of Ozaki¸ using known electronic interfacing and programming techniques.  The modifications results in an improved multi-display monitor system by allowing more diversity in display data to provide improved visualization of more data to a user for a more comprehensive visualization of data. 
Although Ozaki discloses controlling a display on multiple physical displays and controls a mode of displaying data to multi-screen versus single screen display, Ozaki does not explicitly disclose determining whether to generate data for a secondary display based on the obtained visualization control mode.
Qing discloses: 
Determine whether to generate second visualization data for the secondary display based on the obtained visualization control mode; (Par. 59 of Qing: when the monitor detects a connection to the second display, the monitor can switch to the display mode II automatically or according to a display screen switching instruction, such that the second display can display the adapted physiological data – Fig. 2 and Par. 60 discloses monitor 30 connected to first display and second display; Par. 61: The first display 31 may further comprise a touch screen, so that a user can issue a display screen switching instruction by touching the touch screen; Fig. 6 and Par. 93: the display mode I and the display mode II are automatically switched according to the condition of the connected display)
Both Qzaki and Qing are directed to systems and method for generating medical image data using a plurality of monitors.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, using known electronic interfacing and programming techniques.  The modification results in an improved multi-display medical visualization system by allowing more user control over the use of multiple displays to better accommodate user preferences, while also improving the use of limited computational and electronic resources by only utilizing available or desired displays for presentation of data.    
Shelton discloses: 
A communication array operably connected to a primary display and a secondary display, a laparoscopic scope and at least one surgical instrument; (Fig. 3 of Shelton: surgical hub paired with visualization system, robotic system and intelligent system; Fig. 4 and Par. 249: docking port of hub modular enclosure includes communication link 157 to facilitate interactive communication between modules housed in hub modular enclosure, or wireless communication between modules; Fig. 7 shows at least 2 displays in surgical hub; Fig. 9 and Par. 269 discloses modular control tower 236 comprising modular communication hub 203, coupled imaging module 238 coupled to endoscope 239, device/instruments 235, visualization system 208, hub display 215)
Qzaki, Qing and Shelton are directed to systems and method for generating medical image data.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, with the computer communication architecture provided by Shelton, using known electronic interfacing and programming techniques.  The modification results in an improved hardware arrangement by allowing for more modularity of equipment for easier use of different medical-based equipment, while also allowing for improved organization of a number of medical devices for easier maintenance and operation, while maintaining good communication between components.  Moreover, the modification applies a known technique for providing a modular hardware communication network between interconnected medical devices in a system of interconnected, communicating medical devices ready for improvement to yield predictable results of providing a modular communication interface to allow communication between components.  
Qzaki modified by Qing and Shelton does not explicitly teach wherein the visualization control parameter comprises available data bandwidth associated with the surgical hub.
Kim discloses: 
Obtain a visualization control mode based on a visualization control parameter, wherein the visualization control parameter comprises available data bandwidth associated with the device,  and determine whether to generate visualization data for the display based on the obtained visualization control mode (Par. 18 of Kim: determining a bandwidth required to transmit an image is close to a bandwidth supported by the HDMI or DVI; Par. 28: determine whether bandwidth required to transmit the image is close to the supported bandwidth and when bandwidth required to transmit is close to bandwidth supported by HDMI or DVI, compress the received image and transmit the compressed image to the second display apparatus) 
The combination of references teach the use of the bandwidth determination in a device which is a surgical hub.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, and the computer communication architecture provided by Shelton, with the determination as to whether to send an image as compressed data based on bandwidth as provided by Kim, using known electronic interfacing and programming techniques.  The modification results in an improved distributed system by ensuring data can be transmitted and accommodating the bandwidth by compressing data to allow communication. 
Regarding claim 2, Ozaki modified by Qing further discloses: 
Wherein the processor is further configured to: generate the second visualization data for the second display based on a determination that the visualization control mode indicates support for multi-display capabilities (Par. 65 of Qing: practical application, the second interface circuit 38 comprises a pluggable interface, so that when the second display 32 is plugged into the interface, the second display 32 is connected to the host, and at this time, the second interface circuit 38 outputs a first indication signal, such as a high/low level signal, indicating that the monitor is connected to the second display; Fig. 6 and Par. 93: the display mode I and the display mode II are automatically switched according to the condition of the connected display – Paras. 95-98: monitor detects whether second display is connected, and proceeds to steps 302-304, outputting frame data to second display); and
Disable generating the second visualization data for the second display based on a determination that the visualization and control mode does not support multi-display capabilities. (Par. 65 of Qing: when the second display 32 is unplugged from the interface, the second display 32 is disconnected from the host, and at this time, the second interface circuit 38 outputs a second indication signal, such as a low/high signal, indicating that the monitor is disconnected from the second display; Fig. 6 and Paras. 99-102: monitor detects whether second display is disconnected, and if disconnection is detected, proceed to steps 306-308, including turning second display black)
Both Qzaki and Qing are directed to systems and method for generating medical image data using a plurality of monitors.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, using known electronic interfacing and programming techniques.  The modification results in an improved multi-display medical visualization system by allowing more user control over the use of multiple displays to better accommodate user preferences, while also improving the use of limited computational and electronic resources by only utilizing available or desired displays for presentation of data.
Regarding claim 4, Ozaki modified by Qing further discloses: 
Wherein the visualization control parameter comprise at least one of: a hardware capability associated with the surgical hub, the primary display and the secondary display, a software capability associated with the surgical hub, the primary display and the secondary display; available memory associated with the surgical hub; a free processing capability associated with the surgical hub; heat generated by the surgical hub, or heat generated by the secondary display (Note claim recites limitations in alternative, and only requires a single element listed;  Par. 65 of Qing: application, the second interface circuit 38 comprises a pluggable interface, so that when the second display 32 is plugged into the interface, the second display 32 is connected to the host, and at this time, the second interface circuit 38 outputs a first indication signal, such as a high/low level signal, indicating that the monitor is connected to the second display; and when the second display 32 is unplugged from the interface, the second display 32 is disconnected from the host, and at this time, the second interface circuit 38 outputs a second indication signal, such as a low/high signal, indicating that the monitor is disconnected from the second display – i.e. communication capability of hardware plug; Par. 59: when the monitor detects a connection to the second display, the monitor can switch to the display mode II according to a display screen switching instruction, such that the second display can display the adapted physiological data – Fig. 2 and Par. 60 discloses monitor 30 connected to first display and second display)
Both Qzaki and Qing are directed to systems and method for generating medical image data using a plurality of monitors.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, using known electronic interfacing and programming techniques.  The modification results in an improved multi-display medical visualization system by allowing more user control over the use of multiple displays to better accommodate user preferences, while also improving the use of limited computational and electronic resources by only utilizing available or desired displays for presentation of data.
Regarding claim 5, although the first embodiment of Ozaki does not explicitly disclose the indication of changing the visualization control mode to an updated visualization control mode as claimed, another embodiment of Ozaki discloses: 
Wherein the processor is further configured to: receive an indication of changing the visualization control mode to an updated visualization control mode; determine whether to generate the second visualization data for the secondary display based on the updated visualization control mode; and send data for display on at least one of the primary display or the secondary display based on the updated determination (Par. 236 of Ozaki: voice instruction by operator results in rendering image creating apparatus subtracting an image of part from synthesized image and displaying image on monitor 27 – see Fig. 14; Note this is as opposed to e.g. Par. 237 voice instruction to delete blood vessels, which image creating apparatus responds by further removing visualization data for display)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for providing surgical imagery to assist a medical personal with an operation as provided by the first embodiment of Ozaki, by incorporating the technique of providing a control over the displayed image based on user input as provided by the other embodiment of Ozaki, using known electronic interfacing and programming techniques.  The modification results in an improved visual surgical system by improving the user interface controls to allow a user more control over the visualized data to better accommodate the user’s preferences and using more intuitive control input for adjusting the displayed data.  
Regarding claim 8, Qing further discloses: 
determine whether to generate the second visualization data based on a contactless control parameter and the visualization control mode, wherein the contactless control parameter comprises at least one of: a detected user motion, a detected head orientation relative to a monitor, a detected user hand gesture, or a user voice activation (Par. 61 of Qing: user can issue a display screen switching instruction generated by photographing a gesture of a user with the photographing device; Fig. 3 and Paras. 76-79: detect display screen switching instruction received, such as gesture which is a static gesture of fingers made in front of the photographing device, such that display, and proceeding based on receiving screen switching instruction to output the frame data to the second display; Also Par. 59 of Qing: when the monitor detects a connection to the second display, the monitor can switch to the display mode II automatically or according to a display screen switching instruction, such that the second display can display the adapted physiological data – Fig. 2 and Par. 60 discloses monitor 30 connected to first display and second display; Par. 61: The first display 31 may further comprise a touch screen, so that a user can issue a display screen switching instruction by touching the touch screen; Fig. 6 and Par. 93: the display mode I and the display mode II are automatically switched according to the condition of the connected display)
Both Qzaki and Qing are directed to systems and method for generating medical image data using a plurality of monitors.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, using known electronic interfacing and programming techniques.  The modification results in an improved multi-display medical visualization system by allowing more user control over the use of multiple displays to better accommodate user preferences, while also providing an improved user interface for more intuitive gestural control over viewing information on multiple screens.
Regarding claim 9, Ozaki modified by Qing further discloses: 
Wherein the processor is further configured to: determine, based on the visualization control mode, whether to receive a visualization control indication that indicates a display change on at least one of the primary display or the secondary display; and (Par. 65 of Qing:  the second interface circuit 38 comprises a pluggable interface, so that when the second display 32 is plugged into the interface, the second display 32 is connected to the host, and at this time, the second interface circuit 38 outputs a first indication signal, such as a high/low level signal, indicating that the monitor is connected to the second display; Par. 59: when the monitor detects a connection to the second display, the monitor can switch to the display mode II according to a display screen switching instruction, such that the second display can display the adapted physiological data – Fig. 2 and Par. 60 discloses monitor 30 connected to first display and second display; Par. 61: The first display 31 may further comprise a touch screen, so that a user can issue a display screen switching instruction by touching the touch screen; Par. 69: The controller 34 is used for determining whether the second display is connected according to the indication signals output from the second interface circuit, and detecting whether a display screen switching instruction is received once connection to the second display is detected – Fig. 3 and Paras. 75-76 discloses returning to processing of 102-103 or to 105-109 based on determination of second display connection)
Based on a determination to receive the visualization control indication, generate the first or second visualization data for display based on the display change indicated in the visualization control indication (Par. 61 of Qing: The first display 31 may further comprise a touch screen, so that a user can issue a display screen switching instruction by touching the touch screen; Fig. 3 and Paras. 76-79: detect display screen switching instruction received, such as gesture on touch screen, such that display, and proceeding based on receiving screen switching instruction to output the frame data to the second display)
Both Qzaki and Qing are directed to systems and method for generating medical image data using a plurality of monitors.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, using known electronic interfacing and programming techniques.  The modification results in an improved multi-display medical visualization system by allowing more user control over the use of multiple displays to better accommodate user preferences, while also providing an improved user interface for more intuitive gestural control over viewing information on multiple screens.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (US 2007/0173689 A1), in view of Qing et al. (US 2020/0356255 A1) and in further view of Shelton, IV et al. (US 2019/0104919 A1, hereinafter “Shelton”), Kim et al. (US 2018/0165051 A1) and Tsuda et al. (US 2016/0154620 A1).
Regarding claim 7, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein. Further regarding claim 7, Qing further discloses: 
Determine whether to generate the second visualization data based on the visualization control mode (Par. 59 of Qing: when the monitor detects a connection to the second display, the monitor can switch to the display mode II automatically or according to a display screen switching instruction, such that the second display can display the adapted physiological data – Fig. 2 and Par. 60 discloses monitor 30 connected to first display and second display; Par. 61: The first display 31 may further comprise a touch screen, so that a user can issue a display screen switching instruction by touching the touch screen; Fig. 6 and Par. 93: the display mode I and the display mode II are automatically switched according to the condition of the connected display)
Both Qzaki and Qing are directed to systems and method for generating medical image data using a plurality of monitors.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, using known electronic interfacing and programming techniques.  The modification results in an improved multi-display medical visualization system by allowing more user control over the use of multiple displays to better accommodate user preferences, while also improving the use of limited computational and electronic resources by only utilizing available or desired displays for presentation of data.   
Tsuda discloses: 
Wherein the processor is further configured to: determine whether to generate the second visualization data based on a user role associated with the secondary display (Par. 15 of Tsuda: presentation unit outputs plural pieces of generated presentation information respectively selected by users of the plurality of image display apparatuses; Par. 16: the plural pieces of presentation information that respectively contain at least the pieces of medical apparatus information acquired from the medical apparatuses based on the role of each user; Fig. 1 and Par. 60: information processing system 1000 including medical apparatuses 501 to 50n and image display apparatus 100, connected to information processing apparatus 300; Par. 61: image display apparatus 100 can be HMD or other display device; Par. 78: role of user of HMD identified; Par. 80: when generation unit 360 detects connection of HMD 100, the generation unit 360 gives role of user; Par. 150: in step S126, generation unit 360 specifies a medical apparatus 500 based on the role of the user of the HMD 110i; Par. 151: after medical apparatus 500 is specified, generation unit 360 generates the presentation information PNi to be transmitted to the HMD 100i using the medical apparatus information that is acquired in S126; Fig. 14 and Par. 153: virtual images displayed on plurality of HMDs based on role of user – shown with each user having a different set of image data)
Qzaki, Qing, Shelton, and Tsuda are directed to systems and method for generating medical image data.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, using the computer communication architecture provided by Shelton, and the determination as to whether to send an image as compressed data based on bandwidth as provided by Kim, with the additional technique of providing image data to displays based on a determination of user roles as provided by Tsuda, using known electronic interfacing and programming techniques.  The modification results in an improved medical imaging system for use during a procedure by allowing a plurality of tailored views to different operators, for a more versatile system and allowing for an improved collaborative medical system that allows for more flexibility within different medical settings.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (US 2007/0173689 A1), in view of Qing et al. (US 2020/0356255 A1) and in further view of Shelton, IV et al. (US 2019/0104919 A1, hereinafter “Shelton”), Kim et al. (US 2018/0165051 A1) and Moriwaki (US 7,839,354 B2).
Regarding claim 23, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein. Further regarding claim 23, Moriwaki discloses: 
Wherein the visualization control parameter comprises a power capability associated with the surgical hub, the processor is further configured to (Col. 8, line 32 to Col. 9, line 17 of Moriwaki: plurality of display devices connected to hub, with maximum power W that can be supplied by host machine)
Generate the second visualization data for the secondary display based on a determination that the power capability associated with the surgical hub is capable of supporting multi-display capabilities; and disable generating the second visualization data for the secondary display based on a determination that the power capability associated with the surgical hub lacks capacity to support multi-display capabilities (Col. 8, line 32 to Col. 9, line 17 of Moriwaki: plurality of display devices connected to hub, with maximum power W that can be supplied by host machine, where inquiry is made about the maximum power consumption Wn of each of the connected liquid crystal display devices 10, the amount of maximum power W that can be supplied by the host machine 1 is compared with the maximum power consumption Wn for each liquid crystal display device 10, the number of liquid crystal display devices that can be connected simultaneously is calculated, and the connection mode is made active for a number of liquid crystal display devices 10 equal to or less than the maximum number that can be connected, whereas remaining connection mode of remaining display devices is made inactive)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, and utilizing computer communication architecture provided by Shelton, and the determination as to whether to send an image as compressed data based on bandwidth as provided by Kim, with the technique of determining a display mode based on parameters of the connected displays as provided by Moriwaki, using known electronic interfacing and programming techniques.  The modification results in an improved multi-display system by better utilizing limited electronic resources to the maximum efficiency by better managing display units based on the capability of using multiple displays, allowing usage of a system even if user error or other inadequate power issues would otherwise prevent any display at all.  The modification also applies a known technique for power management of a plurality of displays in a known multi-display system ready for improvement to yield predictable results of managing the use of a plurality of displays based on measured power capabilities.

Claims 11, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (US 2007/0173689 A1), in view of Qing et al. (US 2020/0356255 A1) and in further view of Shelton, IV et al. (US 2019/0104919 A1, hereinafter “Shelton”) and Karasawa (US 2021/0015461 A1).
Regarding claim 11, Ozaki discloses:
A method for a surgical hub (Abstract, Fig. 54 and Paras. 314-315 of Ozaki) operably connected to a primary display and a secondary display, a laparoscopic scope and at least one surgical instrument (Examiner notes this is preamble intended use and non-limiting;  Osaki, however, discloses a primary display and a secondary display - Fig. 54 and Par. 314: system including virtual image monitor 817a and monitor 817, also note endoscopic image monitor 813 – and discloses a laparoscopic scope and at least one surgical instrument -  Par. 315 of Ozaki: system includes endoscope 802 and electric knife apparatus 806; Fig. 56 and Par. 316 of Ozaki discloses endoscope as a laparoscope 802; Par. 323: electric knife apparatus 806 used for cutting using electric knife probe; Also note Fig. 55 and Par. 337: virtual image creating section includes interconnected communication I/F and switching section 827A which are connected to monitors 817a and 817, as well as sensor 803), the method comprising: 
Obtaining a visualization control mode based on a visualization control parameter; (Figs. 59-60 and Paras. 352-357 of Ozaki discloses a series of command buttons that when selected by a user changes the virtual screen display, including changing a view to normal-direction front view or to multi-screen view) wherein the visualization control parameter comprises a free processing capability associated with the surgical hub; 
Generating first visualization data for the primary display; (Fig. 54 and Par. 341 of Ozaki: virtual images created under control of CPU 825 output to virtual image monitors 817 and 817a through switching section 827A; Par. 351: virtual image creating section  811 creates virtual image in normal direction based on angle information of insertion of endoscope 802 , where normal-direction screen 950 is displayed on virtual image monitor 817a) 
Also note Fig. 54 and Par. 335: CPU 820 controls operations in system controller 810, including reading and writing of image data and control over display by endoscopic image monitor 813;)
Determining whether to generate second visualization data for the secondary display (Par. 341 of Ozaki: the switching section 827A can switch the output of the virtual images and output the virtual images to the selected one of the virtual image monitors 817 and 817a; Par. 343: CPU 825 performs operations in virtual image creating section 811, including control over switching of switching section 827A)
Sending data for display on at least one of one of the primary display or the secondary display based on the determination. (Par. 341 of Ozaki: virtual images created under control of CPU 825 output to virtual image monitors 817 and 817a through switching section 827A; Par. 343: CPU 825 performs operations of virtual image creating section 811, including control over display by monitors 817 and 817a; Par. 351: virtual image creating section 811 creates virtual image; Par. 355: virtual image displayed on virtual image monitor 817a;
Also note Fig. 54 and Par. 335 of Ozaki: CPU 820 controls operations in system controller 810, including reading and writing of image data and control over display by endoscopic image monitor 813)
Although the first embodiment of Ozaki does not explicitly disclose the second visualization data being different from the first visualization data, a second embodiment feature of Ozaki discloses:
a primary display (Fig. 1 of Ozaki, endoscope monitor 19) and a secondary display (Fig. 1 of Ozaki, rendering monitor 27), generating first visualization data for the primary display, (Fig. 1 and Par. 168 of Ozaki: endoscopic image picked up by TV camera head and converted into endoscopic image, output to CCU 13, which performs signal processing and generates image signals; Par. 171: CCU13 outputs endoscopic image signals to endoscope monitor 19 to display endoscopic image on display screen of endoscope monitor 19) the second visualization data being different from the first visualization data (Par. 157 of Ozaki: display a rendering image as a virtual 3D image of the inside of a body cavity by using medical image data in a 3D area; Fig. 1 and Par. 160: rendering monitor 27 displays body cavity rendering image; Paras 168-169 distinguishes visualization data, where endoscopic image for monitor 19 is image picked up from TV camera head, whereas rendering image displayed on monitor 27 is a reconstructed 3D body-cavity rendering image)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by the first embodiment of Ozaki, by including the technique of providing different images for the monitors as provided by the second embodiment of Ozaki¸ using known electronic interfacing and programming techniques.  The modifications results in an improved multi-display monitor system by allowing more diversity in display data to provide improved visualization of more data to a user for a more comprehensive visualization of data. 
Although Ozaki discloses controlling a display on multiple physical displays and controls a mode of displaying data to multi-screen versus single screen display, Ozaki does not explicitly disclose determining whether to generate data for a secondary display based on the obtained visualization control mode.
Qing discloses: 
Determine whether to generate second visualization data for the secondary display based on the obtained visualization control mode; (Par. 59 of Qing: when the monitor detects a connection to the second display, the monitor can switch to the display mode II automatically or according to a display screen switching instruction, such that the second display can display the adapted physiological data – Fig. 2 and Par. 60 discloses monitor 30 connected to first display and second display; Par. 61: The first display 31 may further comprise a touch screen, so that a user can issue a display screen switching instruction by touching the touch screen; Fig. 6 and Par. 93: the display mode I and the display mode II are automatically switched according to the condition of the connected display)
Both Qzaki and Qing are directed to systems and method for generating medical image data using a plurality of monitors.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, using known electronic interfacing and programming techniques.  The modification results in an improved multi-display medical visualization system by allowing more user control over the use of multiple displays to better accommodate user preferences, while also improving the use of limited computational and electronic resources by only utilizing available or desired displays for presentation of data.    
Shelton discloses: 
A communication array operably connected to a primary display and a secondary display, a laparoscopic scope and at least one surgical instrument; (Fig. 3 of Shelton: surgical hub paired with visualization system, robotic system and intelligent system; Fig. 4 and Par. 249: docking port of hub modular enclosure includes communication link 157 to facilitate interactive communication between modules housed in hub modular enclosure, or wireless communication between modules; Fig. 7 shows at least 2 displays in surgical hub; Fig. 9 and Par. 269 discloses modular control tower 236 comprising modular communication hub 203, coupled imaging module 238 coupled to endoscope 239, device/instruments 235, visualization system 208, hub display 215)
Qzaki, Qing and Shelton are directed to systems and method for generating medical image data.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, with the computer communication architecture provided by Shelton, using known electronic interfacing and programming techniques.  The modification results in an improved hardware arrangement by allowing for more modularity of equipment for easier use of different medical-based equipment, while also allowing for improved organization of a number of medical devices for easier maintenance and operation, while maintaining good communication between components.  Moreover, the modification applies a known technique for providing a modular hardware communication network between interconnected medical devices in a system of interconnected, communicating medical devices ready for improvement to yield predictable results of providing a modular communication interface to allow communication between components.  
Karasawa discloses:
Obtaining a visualization control mode based on a visualization control parameter, wherein  the visualization control parameter comprises a free processing capability associated with the surgical hub; (Examiner notes that the specification does not provide any limiting definition for “free processing capability”, which is therefore broadly claimed as any and all types of free processing capability; Par. 83 of Karasawa discloses the display control unit 33 transmits image data that can be displayed to the display unit 34 under the control of the main body control unit 36B such that the ultrasound images are displayed at the display frame rate determined by the display frame rate determination unit 61; Par. 85 discloses a display frame rate determination unit 61 which can determine the processing capability of the image display device 3B – Fig. 1)
Determining whether to generate visualization data for the display based on the obtained visualization control mode (Par. 83 of Karasawa discloses the display control unit 33 transmits image data that can be displayed to the display unit 34 under the control of the main body control unit 36B such that the ultrasound images are displayed at the display frame rate determined by the display frame rate determination unit 61 – where the visualization data at the determined frame rate is the obtained visualization mode and the image data generated at that particular frame rate is the generated visualization data)
The combination of references teach the use of the bandwidth determination in a device which is a surgical hub.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, and the computer communication architecture provided by Shelton, with the determination of frame rate processing capability for sending appropriate image data to a display device as provided by Karasawa, using known electronic interfacing and programming techniques.  The modification results in an improved distributed system by ensuring data can be displayed appropriately by a display device before providing the image data, better ensuring the picture quality of the displayed images. 
Regarding claim 12, Ozaki modified by Qing further discloses: 
generating the second visualization data for the second display based on a determination that the visualization control mode indicates support for multi-display capabilities (Par. 65 of Qing: practical application, the second interface circuit 38 comprises a pluggable interface, so that when the second display 32 is plugged into the interface, the second display 32 is connected to the host, and at this time, the second interface circuit 38 outputs a first indication signal, such as a high/low level signal, indicating that the monitor is connected to the second display; Fig. 6 and Par. 93: the display mode I and the display mode II are automatically switched according to the condition of the connected display – Paras. 95-98: monitor detects whether second display is connected, and proceeds to steps 302-304, outputting frame data to second display); and
Disabling generating the second visualization data for the second display based on a determination that the visualization and control mode does not support multi-display capabilities. (Par. 65 of Qing: when the second display 32 is unplugged from the interface, the second display 32 is disconnected from the host, and at this time, the second interface circuit 38 outputs a second indication signal, such as a low/high signal, indicating that the monitor is disconnected from the second display; Fig. 6 and Paras. 99-102: monitor detects whether second display is disconnected, and if disconnection is detected, proceed to steps 306-308, including turning second display black)
Both Qzaki and Qing are directed to systems and method for generating medical image data using a plurality of monitors.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, using known electronic interfacing and programming techniques.  The modification results in an improved multi-display medical visualization system by allowing more user control over the use of multiple displays to better accommodate user preferences, while also improving the use of limited computational and electronic resources by only utilizing available or desired displays for presentation of data.
Regarding claim 15, although the first embodiment of Ozaki does not explicitly disclose the indication of changing the visualization control mode to an updated visualization control mode as claimed, another embodiment of Ozaki discloses: 
Receiving, from a tiered control system, an indication of changing the visualization control mode to an updated visualization control mode; and sending data for display on at least one of the primary display or the secondary display based on the updated control mode (Par. 236 of Ozaki: voice instruction by operator results in rendering image creating apparatus subtracting an image of part from synthesized image and displaying image on monitor 27 – see Fig. 14; Note this is as opposed to e.g. Par. 237 voice instruction to delete blood vessels, which image creating apparatus responds by further removing visualization data for display)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for providing surgical imagery to assist a medical personal with an operation as provided by the first embodiment of Ozaki, by incorporating the technique of providing a control over the displayed image based on user input as provided by the other embodiment of Ozaki, using known electronic interfacing and programming techniques.  The modification results in an improved visual surgical system by improving the user interface controls to allow a user more control over the visualized data to better accommodate the user’s preferences and using more intuitive control input for adjusting the displayed data.
Regarding claim 18, Ozaki modified by Qing further discloses: 
determine whether to generate the second visualization data based on a contactless control parameter, wherein the contactless control parameter comprises at least one of: a detected user motion, a detected head orientation relative to a monitor, a detected user hand gesture, or a user voice activation (Par. 61 of Qing: user can issue a display screen switching instruction generated by photographing a gesture of a user with the photographing device; Fig. 3 and Paras. 76-79: detect display screen switching instruction received, such as gesture which is a static gesture of fingers made in front of the photographing device, such that display, and proceeding based on receiving screen switching instruction to output the frame data to the second display)
Both Qzaki and Qing are directed to systems and method for generating medical image data using a plurality of monitors.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, using known electronic interfacing and programming techniques.  The modification results in an improved multi-display medical visualization system by allowing more user control over the use of multiple displays to better accommodate user preferences, while also providing an improved user interface for more intuitive gestural control over viewing information on multiple screens.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (US 2007/0173689 A1), in view of Qing et al. (US 2020/0356255 A1) and Shelton, IV et al. (US 2019/0104919 A1, hereinafter “Shelton”) and Karasawa (US 2021/0015461 A1) in further view of Kim Yeong Seon (KR20010001630A).  
Regarding claim 13, the limitations included from claim 11 are rejected based on the same rationale as claim 11 set forth above and incorporate herein.  Further regarding claim 13, Ozaki modified by Qing and Shelton discloses visualization control parameter associated with the surgical hub (Abstract, Fig. 54 and Paras. 314-315 of Ozaki – surgical hub; Figs. 59-60 and Paras. 352-357 discloses a series of command buttons that when selected by a user changes the virtual screen display, including changing a view to normal-direction front view or to multi-screen view)
Kim Yeong Seon discloses: 
Wherein the visualization control parameter further comprises at least one of: a hardware capability associated with the surgical hub, the primary display and the secondary display; a software capability associated with the surgical hub, the primary display and the secondary display; a subscription level associated with surgical display; a power capability associated with the surgical hub; available memory associated with the surgical hub; available data bandwidth associated with the surgical hub; heat generated by the surgical hub or heat generated by the secondary device (Note limitations recited in the alternative, only requiring one of those listed; Absract of Kim Yeong Seon: The set protection device due to overheating is to inform the user when the power is “off” to prevent set destruction due to overheating inside the set so as not to be mistaken for a failure, such that when the temperature inside the set is sensed above the set temperature, control unit composed of a power supply unit for cutting off the power supply to the set under control, and including set protection by overheating by shutting off the power supplied to the set)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, and using the computer communication architecture provided by Shelton, and the determination of frame rate processing capability for sending appropriate image data to a display device as provided by Karasawa, with the additional technique of performing a control operation on processing based on heat generated by a device as provided by Kim Yeong Seon, using known electronic interfacing and programming techniques.  The modification results in an improved medical imaging system using multiple displays by ensuring capabilities of the systems without overheating and preventing damage or over utilization of device capabilities.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (US 2007/0173689 A1), in view of Qing et al. (US 2020/0356255 A1) and Shelton, IV et al. (US 2019/0104919 A1, hereinafter “Shelton”) and Sugaya (US 5,754,192 A).  
Regarding claim 25, Ozaki discloses: 
A surgical hub comprising: (Abstract, Fig. 54 and Paras. 314-315 of Ozaki)
(Fig. 54 and Par. 314 of Ozaki: system including virtual image monitor 817a and monitor 817 – also note endoscopic image monitor 813), a laparoscopic scope and at least one surgical instrument; (Par. 315 of Ozaki: system includes endoscope 802 and electric knife apparatus 806; Fig. 56 and Par. 316 of Ozaki discloses endoscope as a laparoscope 802; Par. 323: electric knife apparatus 806 used for cutting using electric knife probe; Also note Fig. 55 and Par. 337: virtual image creating section includes interconnected communication I/F and switching section 827A which are connected to monitors 817a and 817, as well as sensor 803) and
A processor configured to: (Fig. 54 and Par. 337 of Ozaki: virtual image creating section 811 having CPU 825; Also note Par. 335: CPU 820 controls operations in system controller 810, including reading and writing of image data and control over display by endoscopic image monitor 813; Also)
Obtain a visualization control mode based on a visualization control parameter; (Figs. 59-60 and Paras. 352-357 of Ozaki discloses a series of command buttons that when selected by a user changes the virtual screen display, including changing a view to normal-direction front view or to multi-screen view) 
Generate first visualization data for the primary display; (Fig. 54 and Par. 341 of Ozaki: virtual images created under control of CPU 825 output to virtual image monitors 817 and 817a through switching section 827A; Par. 351: virtual image creating section  811 creates virtual image in normal direction based on angle information of insertion of endoscope 802 , where normal-direction screen 950 is displayed on virtual image monitor 817a) 
Also note Fig. 54 and Par. 335: CPU 820 controls operations in system controller 810, including reading and writing of image data and control over display by endoscopic image monitor 813;)
Determine whether to generate second visualization data for the secondary display (Par. 341 of Ozaki: the switching section 827A can switch the output of the virtual images and output the virtual images to the selected one of the virtual image monitors 817 and 817a; Par. 343: CPU 825 performs operations in virtual image creating section 811, including control over switching of switching section 827A)
Send data for display on at least one of one of the primary display or the secondary display based on the determination. (Par. 341 of Ozaki: virtual images created under control of CPU 825 output to virtual image monitors 817 and 817a through switching section 827A; Par. 343: CPU 825 performs operations of virtual image creating section 811, including control over display by monitors 817 and 817a; Par. 351: virtual image creating section 811 creates virtual image; Par. 355: virtual image displayed on virtual image monitor 817a;
Also note Fig. 54 and Par. 335 of Ozaki: CPU 820 controls operations in system controller 810, including reading and writing of image data and control over display by endoscopic image monitor 813)
Although the first embodiment of Ozaki does not explicitly disclose the second visualization data being different from the first visualization data, a second embodiment feature of Ozaki discloses:
a primary display (Fig. 1 of Ozaki, endoscope monitor 19) and a secondary display (Fig. 1 of Ozaki, rendering monitor 27), generate first visualization data for the primary display, (Fig. 1 and Par. 168 of Ozaki: endoscopic image picked up by TV camera head and converted into endoscopic image, output to CCU 13, which performs signal processing and generates image signals; Par. 171: CCU13 outputs endoscopic image signals to endoscope monitor 19 to display endoscopic image on display screen of endoscope monitor 19) the second visualization data being different from the first visualization data (Par. 157 of Ozaki: display a rendering image as a virtual 3D image of the inside of a body cavity by using medical image data in a 3D area; Fig. 1 and Par. 160: rendering monitor 27 displays body cavity rendering image; Paras 168-169 distinguishes visualization data, where endoscopic image for monitor 19 is image picked up from TV camera head, whereas rendering image displayed on monitor 27 is a reconstructed 3D body-cavity rendering image)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by the first embodiment of Ozaki, by including the technique of providing different images for the monitors as provided by the second embodiment of Ozaki¸ using known electronic interfacing and programming techniques.  The modifications results in an improved multi-display monitor system by allowing more diversity in display data to provide improved visualization of more data to a user for a more comprehensive visualization of data. 
Although Ozaki discloses controlling a display on multiple physical displays and controls a mode of displaying data to multi-screen versus single screen display, Ozaki does not explicitly disclose determining whether to generate data for a secondary display based on the obtained visualization control mode.
Qing discloses: 
Determine whether to generate second visualization data for the secondary display based on the obtained visualization control mode; (Par. 59 of Qing: when the monitor detects a connection to the second display, the monitor can switch to the display mode II automatically or according to a display screen switching instruction, such that the second display can display the adapted physiological data – Fig. 2 and Par. 60 discloses monitor 30 connected to first display and second display; Par. 61: The first display 31 may further comprise a touch screen, so that a user can issue a display screen switching instruction by touching the touch screen; Fig. 6 and Par. 93: the display mode I and the display mode II are automatically switched according to the condition of the connected display)
Both Qzaki and Qing are directed to systems and method for generating medical image data using a plurality of monitors.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, using known electronic interfacing and programming techniques.  The modification results in an improved multi-display medical visualization system by allowing more user control over the use of multiple displays to better accommodate user preferences, while also improving the use of limited computational and electronic resources by only utilizing available or desired displays for presentation of data.    
Shelton discloses: 
A communication array operably connected to a primary display and a secondary display, a laparoscopic scope and at least one surgical instrument; (Fig. 3 of Shelton: surgical hub paired with visualization system, robotic system and intelligent system; Fig. 4 and Par. 249: docking port of hub modular enclosure includes communication link 157 to facilitate interactive communication between modules housed in hub modular enclosure, or wireless communication between modules; Fig. 7 shows at least 2 displays in surgical hub; Fig. 9 and Par. 269 discloses modular control tower 236 comprising modular communication hub 203, coupled imaging module 238 coupled to endoscope 239, device/instruments 235, visualization system 208, hub display 215)
Qzaki, Qing and Shelton are directed to systems and method for generating medical image data.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, with the computer communication architecture provided by Shelton, using known electronic interfacing and programming techniques.  The modification results in an improved hardware arrangement by allowing for more modularity of equipment for easier use of different medical-based equipment, while also allowing for improved organization of a number of medical devices for easier maintenance and operation, while maintaining good communication between components.  Moreover, the modification applies a known technique for providing a modular hardware communication network between interconnected medical devices in a system of interconnected, communicating medical devices ready for improvement to yield predictable results of providing a modular communication interface to allow communication between components.  
Qzaki modified by Qing and Shelton does not explicitly teach wherein the visualization control parameter comprises available memory associated with the surgical hub.
Sugaya discloses:
 	Obtain a visualization control mode based on a visualization control parameter, wherein the visualization control parameter comprises available memory associated with the device, and determine whether to generate visualization data for the display based on the obtained visualization control mode (Fig. 2 and Col. 4, lines 43- 51 of Sugaya: if it is determined in step S102 that the memory capacity of the bit map memory 1-6 is insufficient, i.e., it is determined that the bit map memory 1-6 cannot secure a bit map memory for 600 dpi resolution, the process proceeds to step S106, where a bit map memory for 300 dpi resolution (about 900 KB) is secured and output image data for 300 dpi resolution are formed)
The combination of references teach the use of the memory determination in a device which is a surgical hub.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with reasonable expectation of success, to modify the medical visualization system for presenting visualization data to a plurality of displays during a medical procedure as provided by Ozaki, utilizing the technique for changing display of medical visualization data between multiple displays based on control parameters as provided by Qing, and the computer communication architecture provided by Shelton, with the memory determination for providing image data to a device as taught by Sugaya, using known electronic interfacing and programming techniques.  The modification results in an improved distributed system by better ensuring that the system has available resources for handling the image data, avoiding potential issues with lack of memory that might otherwise disrupt the presentation of image data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616